United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1044
                                   ___________

Curtis Allen Severn,                  *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Arkansas.
Scott M. Parks, Public Defenders      *
Office, Bentonville, AR; Tom J.       *
Keith, Circuit Judge, Benton County, * [UNPUBLISHED]
                                      *
             Appellees.               *
                                 ___________

                             Submitted: July 7, 2004
                                Filed: July 26, 2004
                                 ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Arkansas prisoner Curtis Allen Severn appeals from the district court’s1
preservice dismissal of his 42 U.S.C. § 1983 complaint. Upon careful review of the




      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable Beverly Stites Jones, United States Magistrate Judge for the Western
District of Arkansas.
record, we conclude the district court properly dismissed the complaint. Accordingly,
we affirm. See 8th Cir. R. 47A(a).
                       ______________________________




                                         -2-